IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-71,468-02







EX PARTE HONORABLE DOMINIQUE COLLINS,

JUDGE, CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY

Respondent







ORDER TO SHOW CAUSE AND TO FILE RESPONSE 

FROM DALLAS COUNTY







Per curiam.



O R D E R



On January 9, 2013, this Court issued an order requiring the Respondent, the Honorable Judge of Dallas County Criminal District Court No. 4, to enter findings of fact within 120 days in response to Applicant Nehemiah J. D. Jackson’s application for writ of habeas corpus filed pursuant to 
Tex. Code Crim. Proc. 
Article 11.07, in Dallas County Cause Number W05-60136-K(B).  On December 4, 2013, this Court mailed an inquiry to Respondent as to why no response to the January 9, 2013, order had yet been submitted.  This Court mailed another inquiry to Respondent on January 21, 2014.  To date no response has yet been received from said Honorable 
Judge
, in violation of the Court’s Order requiring a response by May 9, 2013.

NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS
, that the Honorable 
Dominque Collins 
shall file said response and show cause why Respondent should not be held in contempt of this Court for failing to file the response by the date it was due and be punished for failing to do so.  The Honorable 
Dominique Collins 
is ordered to file, with the Clerk of this Court, Respondent’s sworn affidavit and, if necessary, affidavits of other persons, on or before November 14, 2014
.  The affidavits shall state facts that deny or excuse Respondent’s contempt, if there are any such facts.  The Honorable 
Dominique Collins 
shall also file the response required by the January 9, 2013 order on or before that date, November 14, 2014
.

It is further 
ORDERED
 by this Court that the Clerk of this Court shall issue 
NOTICE TO SHOW CAUSE AND TO FILE RESPONSE
 commanding the Honorable 
Dominique Collins 
to file said response and to show cause, in the manner and within the time specified in this Order, why Respondent should not be held in contempt of this Court for failing to timely file the required response and be punished for Respondent’s failure to do so.  A copy of this Order shall accompany the Notice.

IT IS SO ORDERED ON THIS THE 15th
 
day of October
, 2014.





Filed:  October 15, 2014

Do not publish